UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1117



LAWRENCE VERLINE WILDER, SR.,

                Plaintiff - Appellant,

          v.


JOHN GAGE, President, American Federation of Government
Employees, AFL-CIO, Local 1923; JOE FLYNN, Vice President,
AFGE Local 1923, AFL-CIO; ANN ROBINSON, Vice President, AFGE
1923 Local, AFL-CIO,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:97-cv-02354-FNS)


Submitted:   August 21, 2008                 Decided:   August 25, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se. Francis Joseph
Collins, KAHN, SMITH & COLLINS, PA, Baltimore, Maryland; Mark D.
Roth, AMERICAN FEDERATION OF GOVERNMENT EMPLOYEES, AFL-CIO,
Washington, DC, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lawrence   Verline   Wilder,   Sr.,   appeals   the   district

court’s orders denying his motion to reopen a civil action and

denying his Fed. R. Civ. P. 59(e) motion.        We have reviewed the

record and find no reversible error.      Accordingly, we affirm for

the reasons stated by the district court.        Wilder v. Gage, No.

1:97-cv-02354-FNS (D. Md. Dec. 5, 2007; Dec. 17, 2007).         Wilder’s

motion for appointment of counsel is denied. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                AFFIRMED




                                  2